Citation Nr: 1228616	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision, by which the RO denied entitlement to the benefits sought herein.

In August 2011, the Veteran testified at a hearing before the undersigned, which took place at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

Psychiatric claim 

The Veteran contends that his psychiatric problems began toward the end of his period of service, after he used amphetamines, and that he was discharged within days of when the amphetamine use was discovered.  

The Board notes that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2011); see also VAOPGPREC 2-97 (January 16, 1997).  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, as in this case, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) (2011) of a substance-abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001). 

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

Post-service medical records are consistent with the use of amphetamines around the time of separation from service.  The service treatment records, moreover, indicate that the Veteran marked, and then crossed out, depression or excessive worry as well as loss of memory or amnesia in an in-service report of medical history.  

The Veteran has a current psychiatric diagnosis of major depressive disorder.  He has testified that his psychiatric symptoms date back to service.  He is competent to do so, as psychiatric symptoms, such as a depressed mood, are readily apparent to the person experiencing them.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The Veteran's lay testimony along with at least some evidence of psychiatric symptomatology in service is sufficient to trigger VA's duty to assist by providing a VA medical examination.  38 U.S.C.A. 5013A(d); 38 C.F.R. § 3.159(c)(4); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (the existence of evidence of both in-service injury or event and a current diagnosis triggers VA's duty to provide a medical examination); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).  The examination instructions are contained in the fourth paragraph below.

Because the Veteran alleges that he was discharged almost immediately after the discovery of his drug use, the separation personnel records might well be relevant, and must be obtained.  The Board therefore requests that the RO/AMC acquire the Veteran's personnel file from the National Personnel Records Center (NPRC).  38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

Finally, it appears that there are outstanding VA psychiatric records that might be pertinent to the claim.  Thus, the RO must associate with the record all VA clinical records dated from October 22, 2009 to the present.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Sleep disorder 

Initially, the Veteran reported that he underwent a sleep study at a private clinic.  He was afforded an opportunity to obtain and submit the associated records, but he did not.  In order to assist the Veteran, however, the RO should ask the Veteran to provide information regarding the name and location of the private facility that conducted the sleep study and/or of the physician who ordered it along with the approximately dates of treatment.  After receiving a response from the Veteran along with the requisite release, the RO should make reasonable efforts to obtain the identified records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The Veteran testified regarding sleep problems that have persisted since service, and he indicated that the sleep problems that he experiences now are the same as symptoms that existed since service.  He is competent to provide evidence regarding the subjective nature of his sleep symptoms.  See, e.g., Layno, supra.  The Veteran's lay testimony along with at least some evidence of sleep problems since service is sufficient to trigger VA's duty to assist by providing a VA medical examination.  38 U.S.C.A. 5013A(d); 38 C.F.R. § 3.159(c)(4); Charles, 16 Vet. App. at 374-75 (the existence of evidence of both in-service injury or event and a current diagnosis triggers VA's duty to provide a medical examination); see also McLendon, supra; Duenas, supra.  The examination instructions are contained in the fifth paragraph below.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a letter asking that he identify the private medical facility that conducted a sleep study and/or provide details regarding the private physician who ordered the sleep study along with approximately dates of treatment and a release form.  After the release form is returned, make reasonable efforts to secure the identified records.  In the alternative, the Veteran may obtain and submit this evidence to VA on his own behalf.  

2.  Associate with the record all VA clinical records dated from October 22, 2009 to the present.

3.  Obtain the Veteran's complete service personnel records from the NPRC and/or any other appropriate source.

4.  After the foregoing development is completed to the extent possible, schedule a VA psychiatric examination.  The examiner must diagnose all present psychiatric disorders and opine regarding whether any present psychiatric disorder is least as likely as not (50 percent or greater likelihood) related to service.  In the event that any identified psychiatric disorder is found to be related to service, the examiner must opine regarding whether it is due to drug abuse in service or whether it preceded or is otherwise unrelated to such drug abuse.  

The examiner must review all pertinent documents in the claims file in conjunction with the examination and indicate in the examination report whether such review took place.  A rationale for all opinions and conclusions must be provided.

5.  Schedule a VA medical examination for a diagnosis of all sleep disorders, if any.  Regarding each such diagnosis rendered, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) related to service.  In the event that any identified sleep disorder is found to be related to service, the examiner must opine regarding whether it is due to drug abuse in service or whether it preceded or is otherwise unrelated to such drug abuse.  

The examiner must review all pertinent documents in the claims file in conjunction with the examination and indicate in the examination report whether such review took place.  A rationale for all opinions and conclusions must be provided.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran an appropriate supplemental statement of the case and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


